IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 21, 2009
                                     No. 08-60278
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LYNDON CHRISTOPHER YOUNG, also known as Lyndon Young, also known
as Lyndon Griffith

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A35 750 048


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Lyndon Christopher Young, a citizen of Trinidad and Tobago, petitions for
review of an order of the Board of Immigration Appeals (“BIA”). It found him to
be ineligible for cancellation of removal because his 2006 New York marijuana
possession conviction constituted an aggravated felony for purposes of
immigration law. Young contends solely that the BIA erred by treating his




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60278

conviction as equivalent to the federal offense of “recidivist possession.” See 21
U.S.C. § 844(a).
      We conclude that the BIA correctly determined that Young’s offense
constituted an aggravated felony for immigration law purposes. See Carachuri-
Rosendo v. Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for cert. filed
(July 15, 2009) (No. 09-60).
      PETITION DENIED.




                                        2